DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 3/27/19 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a superconducting fault current limiter element including the limitation “ wherein the superconductor tape  and the non-superconductor tape are not disposed in contact with one another “ in addition to other limitations recited therein.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a superconducting fault current limiter system including the limitation “an input conductor, coupled to the superconducting fault current limiter on a first side; an output conductor, coupled to the superconducting fault current limiter on a second side, and arranged in electrical series with the input conductor and the output conductor, wherein the superconducting fault current limiter comprises a plurality of superconducting fault current limiter elements, wherein a given superconducting fault current limiter element 

Claim 17 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “conducting a current through the superconducting fault current limiter a first current level, wherein the first current level is below a critical current for the at least one superconductor tape; limiting the current passing through the superconducting fault current limiter during a fault event, wherein the at least one superconductor tape becomes non-superconducting; and dissipating an energy of the fault event through the plurality of tapes, including the at least one non-superconductor tape“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADOLF D BERHANE/Primary Examiner, Art Unit 2838